KRIEGLER, J.,
Concurring. — I concur in the result. The trial court, on its own motion, interjected and then misinterpreted the decision in People v. Superior Court (1973) 9 Cal.3d 283 [107 Cal.Rptr. 192, 507 P.2d 1400] (Jayhill) during the hearing on the People’s motion for summary judgment. In my view, the writ should issue on the People’s petition because Jayhill supports, rather than defeats, the position asserted by the People. I concur *1389with the majority’s discussion under the subheading People v. Superior Court (Jayhill). No additional legal analysis is required to resolve the petition.